PELHAM, P. J.
The certificate filed in this case shows a judgment of conviction against the defendant of the offense of adultery, rendered in the trial court on the 28th day of January, 1915, and that sentence was thereupon suspended, pending an appeal to this court. It is also shown by the certificate that' the defendant gave notice in writing of an appeal on the 30th day of January, 1915. No further steps are shown to have been taken to perfect the appeal in this court, and on the regular call of this case on the 20th day of January, 1916, it was submitted on the motion of the Attorney General to dismiss.
The motion of the Attorney General to dismiss the appeal is well taken, and the same is granted.
Appeal dismissed.